Title: To George Washington from Joseph Carleton, 12 November 1783
From: Carleton, Joseph
To: Washington, George


                  
                     Sir
                     War. Office November 12th 1783
                  
                  Having no late Returns from the Army under your Excellencys immediate command, and being called upon by the Superintendant of Finance to furnish an estimate of this months Subsistence: I am to request that your Excellency will be pleased to communicate to me any Arrangements which have been made, in pursuance of the Act of Congress of the 26th September last.  I have the Honor to be with the highest respect Yr Excellencys Most Obed. Hble Svt
                  
                     Jos: Carleton Secy
                  
               